Citation Nr: 1637531	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-28 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating for service-connected rotator cuff strain/tendonitis, status post-surgical repair with degenerative joint disease, in excess of the currently assigned 10 percent from July 1, 2007 to April 9, 2008, 100 percent from April 10, 2008 to June 30, 2008, and 10 percent from July 1, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for rotator cuff strain, left shoulder, and assigned a noncompensable disability rating effective July 1, 2007.      

In an April 2010 rating decision, the RO increased the disability rating for service-connected rotator cuff strain/tendonitis of the left shoulder, status post surgical rotator cuff repair with degenerative joint disease, from a noncompensable to a 10 percent rating effective July 1, 2007, with a 100 percent evaluation from April 10, 2008 to June 30, 2008 and a 10 percent evaluation from July 1, 2008.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The Board subsequently remanded the case for further development in April 2015.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is found necessary prior to adjudication of this appeal.

Pursuant to the Board's April 2015 remand instructions, the Veteran was provided with an additional VA examination to ascertain the current severity and manifestations of his service-connected left shoulder disability.  At the subsequent June 2015 VA examination, the examiner conducted range of motion studies for the left shoulder, and wrote that pain was noted on flexion, abduction, external rotation, and internal rotation.  There was no documentation at what degree such pain began.  The Veteran reported flare-ups which were associated with repetitive use or overhead work and lifting greater than 20-30 pounds.  The examiner wrote that he was unable to opine and would otherwise be speculating to state whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time, and therefore could also not describe any such additional limitation.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In evaluating disability of the joints, the RO must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Court has held that, in order to adequately portray the functional loss of musculoskeletal disabilities, examination reports must not only "express an opinion on whether pain could significantly limit functional ability during flare ups," but should also, if feasible, express any resultant loss in range of motion in terms of degrees of additional range of motion loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In Jones v. Shinseki, the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  See 23 Vet. App. 382 (2010).  

Other than the fact that the Veteran was not experiencing a flare-up at the time of the examination and the examination was not taking place after extended use of the joint, the April 2015 examiner did not explain why an opinion could not be provided as to approximate additional limitation of motion during flare-ups or with extended use without resorting to speculation.  The Board notes that while the examiner may very well not be able to provide an exact measurement regarding additional loss of range of motion of the shoulder during flare-ups of symptomatology or after repetitive use, the examiner can obtain a more-detailed description from the Veteran about the resulting functional effects of such flare-ups and repetitive use so as to include in the examination report an approximation regarding additional degrees of motion lost during such events.  

As noted above, when the rating criteria for a musculoskeletal disability are based on limitation of motion, an adequate examination must adequately record functional loss on use or due to flare-ups in accordance with the factors listed in 38 C.F.R. § 4.40.  Deluca v. Brown, 8 Vet. App. 202, 205-06 (1995).  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that adequate joint testing for pain include range of motion performed under such conditions); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  On remand, the Veteran should be scheduled for an additional examination that includes testing for pain under these conditions, in order to assess the current severity and manifestations of his service-connected left shoulder disability.

As the Board is remanding this case for further development, the Veteran should again be given the opportunity to identify any outstanding relevant private treatment records he wants VA to obtain, and the AOJ should take action to obtain said records, as well as updated records of the Veteran's VA treatment.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to his left shoulder which he would like VA to obtain.  (The Board notes that the most recent private treatment record dates from March 2009).  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

2.  Obtain any and all of the Veteran's outstanding VA treatment records from June 2007 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  After completing the above, schedule the Veteran for a VA joints examination with an appropriate medical professional to assess the current severity of the Veteran's service-connected left shoulder disability.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should complete the following:

a.  Conduct full range of motion studies for both the left and right shoulders and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the four following conditions:

               i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to the range of motion of each shoulder after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups for the left shoulder.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the shoulder during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  

The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost (e.g. 'during flare-ups, the Veteran feels unable to lift arm at all/to 45 degrees/to 90 degrees or shoulder-level/to 180 degrees') cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

d.  Comment on the functional impact of the Veteran's service-connected left shoulder disability on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.   

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




